UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 11, NORTHSIGHT CAPITAL, INC. (Exact name of registrant as specified in its charter) Nevada 333-152290 26-2727362 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 14301 North 87th Street, Suite 301 Scottsdale, AZ 85260 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (480) 272-7290 Copies of Communications to: Stoecklein Law Group Emerald
